304 F.2d 267
UNITED STATES of America, Appellee,v.LAU SING, Appellant.
No. 386, Docket 27170.
United States Court of Appeals Second Circuit.
Argued June 14, 1962.Decided June 14, 1962.

Daniel H. Greenberg, New York City, for appellant.
Jonathan L. Rosner, New York City (Robert M. Morgenthau, U.S. Atty. for Southern District of New York, Arnold N. Enker, Asst. U.S. Atty., of counsel), for appellee.
Before FRIENDLY, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM.


1
We affirm the conviction in open court.  The claims of error, to wit, the admission of statements of co-conspirators and the receipt of narcotics paraphernalia allegedly obtained through an illegal search and seizure, are wholly without merit.